The motions for reargument are denied.
The motions to amend the remittitur are granted; return of remittitur is requested and when returned it will be amended so as to read in the portion applicable to the defendant Title Guarantee and Trust Company as follows: "Judgment of the lower court as to Title Guarantee and Trust Company modified by striking therefrom the provision awarding personal judgment against the appellant, Title Guarantee and Trust Company, and as so modified, affirmed, without costs to either party in this court and in the courts below;" and it will also be amended as requested by the defendant Weisberg-Goldman Corporation by striking therefrom the words "cannot be delivered" and inserting therein the words "is not delivered."